Citation Nr: 0012580	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-30 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for chronic peripheral 
neuropathy.  

2.  Entitlement to service connection for chronic peripheral 
neuropathy, claimed as due to exposure to Agent Orange.




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

The veteran and his friend



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
December 1970, including service in the Republic of Vietnam.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision of the RO.  

In August 1999, the Board remanded the case for additional 
evidentiary development.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran had chronic, acute or subacute peripheral neuropathy 
due to claimed herbicide exposure or chronic peripheral 
neuropathy due to other disease or injury which was incurred 
in or aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of service connection for chronic peripheral 
neuropathy, to include as due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Furthermore, if the disorder is a chronic disease, service 
connection may be granted if manifest to a degree of 10 
percent within the presumptive period following service; the 
presumptive period for acute peripheral neuropathy, as an 
organic disease of the nervous system, is one year from the 
veteran's date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

As clarified in note 2, "the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Id. (emphasis in original).  

Acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within one year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  38 
C.F.R. § 3.307(a)(6)(iii).  

A careful review of the veteran's service medical records 
shows that they are negative for complaint or findings 
referable to chronic or acute of subacute peripheral 
neuropathy.  

The post-service medical evidence do not reveal findings of 
peripheral neuropathy until many years after service.  

In a February 1996 letter, William R. Acosta, M.D., noted 
that the veteran had requested that he write a letter saying 
that the veteran's peripheral neuropathy was service 
connected.  Dr. Acosta stated that he had "told him that at 
this time all I [could] say [was] that he ha[d] a lumbosacral 
strain with mild evidence of peripheral neuropathy.  The 
lumbar strain [could not] be solely responsible for his 
peripheral polyneuropathy."  He did not, however, attribute 
the peripheral neuropathy to the veteran's period of service.  

A September 1996 report from the Medical Associates of 
Boswell indicated that the veteran had a mild, diffuse 
sensory neuropathy.  

Although the veteran is shown to have served in the Republic 
of Vietnam during the Vietnam era, his symptoms of peripheral 
neuropathy were not clinically identified until many years 
after the last date on which it could be presumed that he was 
exposed to an herbicide agent.  

Significantly, the provisions of 38 C.F.R. § 3.307(a)(6)(ii) 
require that, in order to obtain presumptive service 
connection on the basis of Agent Orange exposure, acute or 
subacute peripheral neuropathy must have been manifested 
within one year after his last day of service in the Republic 
of Vietnam.  

Similarly, as the veteran's peripheral neuropathy did not 
manifest to a degree of 10 percent or more in the first year 
after his separation from service, presumptive service 
connection on the basis of chronic disease is not for 
consideration in this case.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Although the record establishes that the veteran now has a 
diagnosis of peripheral neuropathy, the record contains no 
competent evidence to support his lay assertions that he has 
current disability due to Agent Orange exposure or other 
disease or injury which was incurred in or aggravated by 
service.  See Caluza v. Brown, 7. Vet. App. at 506; 38 C.F.R. 
§ 3.303(d).  

Although the veteran argues that his current disability is 
the result of in-service exposure to Agent Orange, the record 
contains no medical evidence to support his lay assertions.  
Although the veteran left active duty in December 1970, the 
record contains no medical evidence regarding peripheral 
neuropathy until many years thereafter.  As noted 
hereinabove, where a determinative issue involves a question 
of medical diagnosis or causation, competent evidence is 
required to render the claim plausible.  See Grottveit v. 
Brown, 5 Vet. App. at 93.  As a lay person, the veteran is 
not competent to make such a determination.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The veteran has not submitted competent evidence to establish 
a nexus between his current disability and either in-service 
exposure to herbicides or other injury or disease which was 
incurred in or aggravated by service.  Therefore, the Board 
finds the claim of service connection for chronic peripheral 
neuropathy to be not well grounded.  See Caluza v. Brown, 7. 
Vet. App. at 506.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether he is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


ORDER

As the claim of service connection for peripheral neuropathy 
is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

